Citation Nr: 0329744	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hallux valgus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from October 1978 to June 
1981.

This appeal arises from a November 2000 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for hallux valgus.

In May 2002, BVA issued a final decision on the veteran's 
claim for new and material evidence to reopen a claim for 
service connection for pes planus.  Therefore, the Board no 
longer has jurisdiction over this issue.

The Board also notes that the RO received the veteran's 
request for a Travel Board Hearing in October 2000.  The RO 
scheduled a hearing for July 2001.  As the veteran failed to 
report for this hearing and has not filed another hearing 
request, the Board will proceed with its determination.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The Board finds that an 
etiological opinion may be of assistance in deciding this 
claim.  Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be provided with a special 
podiatric examination to determine whether the 
veteran currently has hallux valgus/bunions.  The 
veteran's claims file must be made available to the 
examiner for review.  All indicated tests and X-ray 
examinations should be conducted.  If hallux 
valgus/bunions are found to be present, the 
examiner should provide an opinion as to whether it 
is at least as likely as not (i.e., probability of 
50 percent or more) that the veteran's hallux 
valgus/bunions were present in service.  In 
arriving at the medical opinion in this case, the 
examiner must address the significance, if any, of 
the mild bunion deformity noted on examination in 
the podiatric clinic during service in June 1981.  

2.  The RO must review the claims file and ensure 
that any other notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



